         Case 4:20-cv-01179-BSM Document 5 Filed 11/02/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

KEMONTA D. BISHOP                                                              PLAINTIFF

v.                          CASE NO. 4:20-CV-01179-BSM

KORTNEY KELLY                                                               DEFENDANT

                                           ORDER

       After careful review of the record, United States Magistrate Judge Patricia Harris’s

proposed findings and recommendations [Doc. No. 4] are adopted. Kemonta Bishop’s

complaint is dismissed without prejudice because it fails to state a claim upon which relief

can be granted. Pursuant to 28 U.S.C. § 1915(a)(3), it is certified that an in forma pauperis

appeal would not be taken in good faith.

       IT IS SO ORDERED, this 2nd day of November, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
